                                                                                                        FILED
                                                                                               2019 Jan-16 PM 04:31
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

 WENDELL DWAYNE O’NEAL,                          )
                                                 )
             Plaintiff,                          )
                                                 )
 v.                                              ) Case No. 5:18-cv-0479-TMP
                                                 )
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of                          )
 Social Security,                                )
                                                 )
              Defendant.                         )


                               MEMORANDUM OPINION

       This matter is before the court on the Motion to Dismiss Plaintiff Wendell

O’Neal’s First Amended Complaint, filed by the defendant Commissioner of Social

Security on August 15, 2018. (Doc. 36). The Commissioner of Social Security

(“Commissioner”) argues that Plaintiff’s First Amended Complaint 1 should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) because the plaintiff

       1
              The court is mindful of the Eleventh Circuit’s vigorous objections to so-called
“shotgun pleadings,” having itself been chastised for not sua sponte requiring a group of plaintiffs
to amend a complaint to more clearly allege their claims. See Colburn v. Odom, 911 F.3d 1110
(11th Cir. 2018). Here, however, the court is caught between the circuit court’s disdain for
“shotgun pleadings” and the Supreme Court’s solicitude for pro se plaintiffs. See Sause v. Bauer,
___ U.S. ___, 138 S. Ct. 2561, 2563, 201 L. Ed. 2d 982 (2018). A wise but cynical man once
observed, “Damned if you do, damned if you don’t.” Perhaps the judicial Olympians will take
this as a plea for patience from us mortals laboring in the fields of justice with our blunt
instruments.
has failed to establish that the court has subject matter jurisdiction over his claims.

(Doc. 36, p.1). The court construes the motion to dismiss as a motion for summary

judgment because the motion is supported by materials outside of the pleadings and

it involves issues that are intertwined with the merits of the plaintiff’s claims. 2

The court informed the pro se plaintiff of the nature of summary judgment, provided

him with a detailed notice of Rule 56(c), and offered him a chance to supplement his

response. (Doc. 39) (issuing notice and explanation). The matter has been fully

briefed. The parties have consented to dispositive jurisdiction by a United States

Magistrate Judge in accordance with 28 U.S.C. § 636(c). (Doc. 37).



                        SUMMARY JUDGMENT STANDARD

   Under Federal Rule of Civil Procedure 56(a), summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

party asking for summary judgment “always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions


       2
              “When the jurisdictional basis of a claim is intertwined with the merits, the district
court should apply a Rule 56 summary judgment standard when ruling on a motion to dismiss
which asserts a factual attack on subject matter jurisdiction.” Lawrence v. Dunbar, 919 F.2d
1525, 1530 (11th Cir. 1990).
                                               2
on file, together with the affidavits, if any’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 47 U.S.

317, 323 (1986) (quoting former Fed. R. Civ. P. 56(c)). The movant can meet

this burden by presenting evidence showing there is no dispute of material fact or

by showing that the nonmoving party has failed to present evidence in support of

some element of its case on which it bears the ultimate burden of proof. Celotex,

477 U.S. at 322-23. There is no requirement, however, “that the moving party

support its motion with affidavits or other similar materials negating the

opponent’s claim.”   Id. at 323.

   Once the moving party has met its burden, Rule 56 “requires the nonmoving

party to go beyond the pleadings and by her own affidavits, or by the ‘depositions,

answers to interrogatories, and admissions on file,’ designate ‘specific facts

showing that there is a genuine issue for trial.’” Id. at 324 (quoting former Fed.

R. Civ. P. 56(e)). The nonmoving party need not present evidence in a form

necessary for admission at trial; however, he may not merely rest on his pleadings.

Celotex, 477 U.S. at 324. “[T]he plain language of Rule 56(c) mandates the entry

of summary judgment, after adequate time for discovery and upon motion, against

a party who fails to make a showing sufficient to establish the existence of an




                                        3
element essential to that party’s case, and on which that party will bear the burden

of proof at trial.” Id. at 322.

   After the plaintiff has properly responded to a proper motion for summary

judgment, the court “shall” grant the motion if there is no genuine issue of material

fact, and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The substantive law will identify which facts are material and which are

irrelevant.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).           A

dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. at 248. “[T]he judge’s function is not

himself to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” Id. at 246. His guide is the

same standard necessary to direct a verdict: “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.” Id. at 251-52; see also Bill

Johnson’s Restaurants, Inc. v. N.L.R.B., 461 U.S. 731, 745 n. 11 (1983).

   However, the nonmoving party “must do more than simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The evidence supporting a

claim must be “substantial,” Marcus v. St. Paul Fire and Marine Ins. Co., 651

                                         4
F.2d 379 (5th Cir., Unit B, 1981); a mere scintilla of evidence is not enough to

create a genuine issue of fact. Young v. City of Palm Bay, 358 F.3d 859, 860

(11th Cir. 2004); Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

1249-50 (11th Cir. 2004).        If the non-movant’s evidence is so thoroughly

discredited by the rest of the record evidence that no reasonable jury could accept

it, the evidence fails to establish the existence of a genuine issue of fact requiring a

jury determination. See Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 1776, 167

L. Ed. 2d 686 (2007) (“Respondent’s version of events is so utterly discredited by

the record that no reasonable jury could have believed him. The Court of Appeals

should not have relied on such visible fiction; it should have reviewed the facts in

the light depicted by the videotape.”); Lewis v. City of West Palm Beach, Fla., 561

F.3d 1288, 1290 n. 3 (11th Cir. 2009). If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted. Anderson, 477

U.S. at 249 (citations omitted); accord Spence v. Zimmerman, 873 F.2d 256 (11th

Cir. 1989). Furthermore, the court must “view the evidence presented through the

prism of the substantive evidentiary burden,” so there must be sufficient evidence

on which the jury could reasonably find for the plaintiff. Anderson, 477 U.S. at

255. The non-movant need not be given the benefit of every inference but only of




                                           5
every reasonable inference. Brown v. City of Clewiston, 848 F.2d 1534, 1540 n.

12 (11th Cir. 1988).

      A court may also take judicial notice of filings in its own records and the

records of other courts. “Even though a court may take judicial notice of a

‘document filed in another court... to establish the fact of such litigation and related

filings,’ a court cannot take judicial notice of factual findings of another court.”

Grayson v. Warden, Comm'r, Alabama DOC, 869 F.3d 1204, 1225 (11th Cir.

2017) (quoting Taylor v. Charter Med. Corp., 162 F.3d 827, 830 (5th Cir. 1998)).



                                       FACTS

      Viewing the facts in the light most favorable to the non-moving party, in this

case the plaintiff, the following facts are relevant to the motion for summary

judgment.

      Plaintiff alleges that he first filed an application for Supplemental Security

Income (SSI) in October of 1995. He has provided no further information about the

pendency or resolution of that application other than to say that he called and spoke

to an employee of the Commissioner at a later date, and they disputed whether the

plaintiff had ever filed an appeal. O’Neal filed a second application for SSI on

September 14, 1999. This application was denied by an Administrative Law Judge

                                           6
on June 26, 2001. Plaintiff sought review by the Appeals Council, and that request

for review was denied on September 25, 2001. He was notified of his right to file a

civil action in District Court within 60 days. There is no indication in this record

that he sought judicial review of that determination.

      O’Neal filed for SSI for a third time on November 21, 2001. That claim was

granted by the Commissioner, the plaintiff was determined to be disabled, and he

began receiving SSI benefits. Upon discovering that he was not going to receive

SSI benefits back to 1995, O’Neal filed an action in the Northern District of

Alabama in 2005. See O’Neal v. Barnhart, No. 5:05-cv-2127-VEH (N.D. Ala.).

The Social Security Administration was unable to locate the plaintiff’s file from his

1999 application, and the case was remanded, on the Commissioner’s motion to

remand, so that the relevant information could be located. The Appeals Council

remanded the claim on March 27, 2006, when the Commissioner was unable to

locate the paper file from Plaintiff’s 1999 application. The ALJ issued a favorable

decision on January 11, 2008, that found that the plaintiff was disabled from the

application date on September 14, 1999. Consequently, O’Neal received back

benefits for the time period from September 14, 1999, through November 21, 2001,

when his subsequent application was approved. This finding was affirmed by the




                                          7
District Court in an opinion dated April 26, 2012.3

       On January 25, 2018, the Commissioner notified O’Neal that his disability

status was going to be re-determined. On February 22, 2018, in a telephone

conversation with a Social Security employee identified only as “Amy, ID 3009,”

O’Neal claims to have learned for the first time that he had filed an application for

SSI benefits as early as October 1995, yet had received benefits only from

September 14, 1999. The Commissioner issued a notice on March 20, 2018,

finding that the plaintiff was no longer disabled and notifying him that he would no

longer receive SSI. Plaintiff was notified at that time that he had 60 days to request

reconsideration.      O’Neal requested reconsideration, and that request was still

pending as of the last notification of the Commissioner on June 26, 2018. Plaintiff

filed this action on March 27, 2018.

       Between January and May of 2018, Plaintiff submitted two Freedom of

Information Act requests through an online portal and via certified mail as part of his

documentation filed in his pending appeal. These were treated as requests for

information under the Privacy Act because the plaintiff requested documents related

to his own case. On February 1, 2018, Plaintiff visited the local Social Security

       3
                The court notes that in the complaint filed by the plaintiff in O’Neal v. Barnhart,
No. 5:05-cv-2127-VEH (N.D. Ala. 2005), he affirmatively alleged at ¶ 18 that, “Plaintiff has no
other SSA claim, or determination, for benefits, other than 14 September 99; therefore, his
disability date, beginning, should be the same, in which case; he now claims entitlement to back
benefits commencing aforesaid date.” (All as in original).
                                                 8
office and was given printed copies of all available electronic records in his file.

The Commissioner acknowledges that the Plaintiff’s paper file folder for matters

occurring before 2001 is lost and unavailable. Plaintiff believes that there should

have been more documents in his file, especially documents related to treatment by

Dr. Foung Lo and his October 1995 application for SSI benefits. He also contends

that he mailed a Freedom of Information Act request to the headquarters of the

Social Security Administration in Baltimore, but has received no response related to

it.

                                  DISCUSSION

      In his First Amended Complaint, O’Neal raises a hybrid Social Security

disability claim and a tort claim and seeks monetary and compensatory damages

against the Commissioner for “fraudulent concealment of material facts to deny

back pay.” (Doc. 9, p. 7). There are several ways to construe the multiple claims

being made by the Plaintiff.     First, he may be seeking judicial review of a

determination by the Commissioner either that he is entitled to disability benefits

beginning only in September 1999, not the earlier date of October 1995. In this

same vein, he may be seeking judicial review of a determination by the

Commissioner that, as of January 2018, he is no longer disabled and his disability

benefits should end.

                                         9
       Next, the court may construe his claim as brought pursuant to the Federal Tort

Claims Act.        In particular, he may be claiming that the Commissioner has

fraudulently and maliciously deprived him of back benefits accruing since his first

application for benefits in October 1995. Here he contends the Commissioner

fraudulently failed to reveal to the court in O’Neal v. Barnhart that his onset of

disability began before September 14, 1999, by failing to tell the court that he had

filed an earlier application for disability benefits in October 1995.

       Plaintiff also brings a claim pursuant to the Freedom of Information Act for

“fraudulent concealment of information.” (Doc. 9, p. 13). In essence the plaintiff

is alleging that he filed FOIA requests related to his disability determinations, and

the Commissioner did not adequately respond to those requests.

       O’Neal has invoked the jurisdiction of the court pursuant to 28 U.S.C. § 1332

due to diversity of citizenship. (Doc. 9, p. 2). As a threshold matter, diversity

jurisdiction does not exist in a suit by a citizen against the United States. See 28

U.S.C. § 1332.4 However, because his claims implicate federal statutes, the court

will evaluate Plaintiff’s claims pursuant to its federal-question jurisdiction under 28



       4
               By its explicit terms, 28 U.S.C. § 1332 vests the district courts with subject-matter
jurisdiction over cases involving (1) disputes between citizens of different States, (2) disputes
between a citizen of a State and a citizen of a foreign country, (3) and disputes between a citizen of
a State and a foreign country. The United States is not a citizen of a State or a foreign country;
thus, § 1332 does not create original jurisdiction in this instance.
                                                   10
U.S.C. § 1331.5

       A. Social Security Act Claims and Tort Claims

       Plaintiff is seeking a “declaratory judgment and order vacating Defendant

back pay judgment for fraudulent concealment of information to deny back pay

beginning October 1995.”            (Doc. 9, p.18).        He seeks punitive damages and

payment of disability benefits from October 1995 through September 1999.

(Doc. 9, p. 18-20). He contends that the award of disability benefits in the court’s

earlier case of O’Neal v. Barnhart, No. 5:05-cv-2127-VEH (N.D. Ala. 2005), in

which the court affirmed the Commissioner’s award of disability back to an onset

date of September 14, 1999, should be set aside because the Commissioner

fraudulently failed to reveal to the court that O’Neal first applied for disability

benefits in October 1995. He contends he is entitled to back benefits covering the

period from October 1995 to September 14, 1999.

       The Social Security Act (“Act”) limits the extent to which courts may review

decisions that arise under the Act. 42 U.S.C. § 405(g). The Act provides that a

party may seek judicial review of a “final decision of the Commissioner of Social

Security” in the District Court within 60 days. 42 U.S.C. § 405(g). The Act

further clarifies that § 405(g) is the sole mechanism under which the court has

       5
                28 U.S.C. § 1331 vests district courts with subject-matter jurisdiction in “all civil
actions arising under the Constitution, laws, or treaties of the United States.”
                                                 11
jurisdiction to review claims that arise under the Act. See 42 U.S.C. § 405(h);

Heckler v. Ringer, 466 U.S. 602, 614-5, 104 S. Ct. 2013, 80 L. Ed. 2d 622 (1984).

Specifically, the Act forbids any action brought under 42 U.S.C. § 1331 for any

claims arising under the Act. 42 U.S.C. § 405(h). The Supreme Court has found

that the “arising under” language in § 405(h) is very broad and “extends to any

‘action’ seeking ‘to recover on any Social Security claim’…” Weinberger v. Salfi,

422 U.S. 749, 762, 95 S. Ct. 2457 45 L. Ed. 2d 522 (1975). This precludes claims

brought under the Federal Tort Claims Act (“FTCA”) where the civil action operates

as an attempt to obtain Social Security benefits. Raczkowski v. U.S., 138 F. App’x

174, 174-175 (11th Cir. 2005) (holding that pro se plaintiff’s attempt to bring suit

under the FTCA for the denial of SSI benefits was barred by 42 U.S.C. § 405).

      In the case pending before the court, O’Neal’s claims clearly arise under the

Social Security Act and thus are prohibited by the plain language of § 405(g) and

§405(h) to the extent he seeks relief under the FTCA. His claims all stem from the

Commissioner denying SSI benefits and refusing to find that he was entitled to

benefits back to October 1995. See (Doc. 9). Plaintiff has not alleged that he is

appealing a final decision of the Commissioner within the time frame permitted by

the Act. In fact, the only decision that has been made by the Commissioner in the

relevant time frame is the decision to discontinue O’Neal’s benefits on March 20,

                                        12
2018. However, the Plaintiff has neither presented this to the court as a final

decision nor alleged that he is challenging that finding.

        Furthermore, the decision to award back benefits only to September 14, 1999,

has already been litigated fully. On April 26, 2012, this court entered an order

affirming the Commissioner’s decision that the plaintiff was disabled and entitled to

disability benefits commencing on September 14, 1999. O’Neal v. Barnhart, No.

2:05-cv-2127-VEH (N.D. Ala. April 26, 2012).                     If the plaintiff disputed this

finding, the proper time to raise that issue would have been on an appeal. Indeed, in

March of 2018, O’Neal filed a Rule 60 motion in the case no. 2:05-cv-2127-VEH,

arguing that the Commissioner had committed fraud on the court when it was

represented that the onset date of his disability was September 14, 1999, even

though he had filed a separate, earlier claim for disability in October 1995. 6 The

Rule 60 motion was denied. Plaintiff is not permitted to litigate the claims again

here.

        At this juncture of the case, the court accepts all of the plaintiff’s allegations

as true. However, the court is simply without jurisdiction to consider the merits of

        6
                It must be noted that, except for the plaintiff saying that a Social Security employee
identified only as “Amy, ID. 3009” told him that he filed an application in October 1995, the court
has no other information about this claim. Presumably the claim was denied, or plaintiff would
have been receiving benefits since that date. It is not known whether a hearing was conducted
before an ALJ, or review by the Appeals Council or a district court occurred. Plainly, the time for
properly litigating this application is long gone.

                                                 13
his claim or grant the relief that plaintiff is seeking. Where, as here, the law

specifically removes an action from the jurisdiction of the court, the court has no

option but to dismiss the claim for want of subject-matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

       B. Freedom of Information Act (“FOIA”)

       O’Neal also alleges that the Commissioner “withheld business records sought

under the FOIA to fraudulently conceal first favorable disability determination….”

(Doc. 9, p.1). Plaintiff seeks monetary damages for intentionally withholding the

requested documents. 7        (Doc. 9, p. 20).        The Commissioner alleges that the

plaintiff was supplied all of the documents that were requested with the exception of

some documents that are lost. (Doc. 36, p. 16).

       This court’s jurisdiction under FOIA derives from a showing that the agency

improperly withheld records requested by the plaintiff. Brown v. U.S. Dept. of

Justice, 169 F. App’x 537, 540 (11th Cir. 2006) (citing Kissinger v. Repts. Comm.

for Freedom of the Press, 445 U.S. 136, 150 (1980). The FOIA-implementing
       7
                Of course, FOIA does not provide for any award of monetary damages. “Because
FOIA does not allow claims for monetary damages, Plaintiff's request for damages fails.” Lewis
v. Dep't of the Army, No. CV 115-133, 2016 WL 5219630, at *2 (S.D. Ga. Sept. 21, 2016) citing
Ajamu v. U.S. Postal Serv., No. 6:13-cv-Orl-28KRS, 2014 WL 169830, at *6 (M.D. Fla. Jan. 10,
2014) (“FOIA does not allow for an award of damages.”); Cornucopia Inst, v. U.S. Dep't of Agric.,
560 F.3d 673, 675 n.1 (7th Cir. 2009) (“Plaintiffs are not entitled to monetary damages for
violations of FOIA because 5 U.S.C. § 552(a)(4)(B) authorizes only injunctive relief.”); Gonser v.
United States, No. 5:00CV298-3, 2001 WL 721818, at *7 (N.D. Ga. May 17, 2001) (“[T]he FOIA
does not provide for the recovery of money damages ....”).

                                               14
regulations by the Social Security Administration (“SSA”) are available at 20 C.F.R.

Part 401 and 402. See 20 C.F.R. § 401.5, 402.5. These regulations describe the

ways in which an individual may access records in the possession of the agency.

20 C.F.R. § 401.5. When an individual requests his or her own records that are

maintained in a system of records, those requests are processed first under the

Privacy Act. 20 C.F.R. § 402.15. These requests may be made by visiting a local

Social Security office or writing to the manager of the SSA system of records.

20 C.F.R. § 401.40. Then, to the extent that the record is not one that must be

released under the Privacy Act, the agency will also undertake a FOIA analysis to

determine if release is required under FOIA. Id.

      After receipt of a FOIA request, the agency has ten business days to determine

whether to comply with the request and to notify the requester of the decision and

the right to appeal. 5 U.S.C. § 552(a)(6)(A)(i). If an appeal is received, the agency

has twenty business days to respond. 5 U.S.C. § 552(a)(6)(A)(ii). After the

appeal, a party may seek judicial review of an adverse decision. Id. However,

before a requesting party may seek intervention of the court to enforce a FOIA

request, the party must exhaust all available administrative remedies. Taylor v.

Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994) (citing Dresser Indus., Inc. v. United

States, 596 F.2d 1231, 1238 (5th Cir.1979); Hedley v. United States, 594 F.2d 1043,

                                         15
1044 (5th Cir.1979) (per curiam); Spannaus v. U.S. Dept. of Justice, 824 F.2d 52, 58

(D.C.Cir.1987); In re Steele, 799 F.2d 461, 465 (9th Cir.1986); Brumley v. U.S.

Dept. of Labor, 767 F.2d 444, 445 (8th Cir.1985) (per curiam); Stebbins v.

Nationwide Mutual Ins. Co., 757 F.2d 364, 366 (D.C. Cir.1985); Cazalas v. United

States Dept. of Justice, 660 F.2d 612 (5th Cir.1981).

      Plaintiff presents the court with only his allegations that he submitted FOIA

requests through the online portal and via certified mail to Baltimore. (Doc. 9, p.

15). The defendants have agreed that they received two FOIA requests through an

online portal, but state that they never received requests via mail sent to Baltimore.

(Doc. 36, p. 17-8). All of the requests they received would have been processed as

normal requests for information under the Privacy Act pursuant to agency

regulations in 20 C.F.R. § 402.15 because Plaintiff requested documents from his

own file. Id. at 16. The Commissioner asserts that all of the documents related to

the plaintiff’s case were given to him when he visited the Huntsville SSA office on

February 1, 2018. Id. at 16. Although the paper records prior to 2001 are lost, the

Commissioner asserts that available electronic records were printed and given to

O’Neal. The Commissioner also has contended to the court that there are no

records in their possession that relate to the plaintiff’s treatment by Dr. Lo. Id.

While the court construes all facts in favor of the plaintiff on a motion for summary

                                         16
judgment, the plaintiff still has the burden to demonstrate to the court that agency

records were withheld. See Brown v. U.S. Dept. of Justice, 169 F. App’x 537, 540

(11th Cir. 2006). The plaintiff simply has failed to demonstrate to the court that any

agency records were withheld. Because the FOIA claim appears to be moot, this

court is without jurisdiction over it.



                                         CONCLUSION

      The court has found that the plaintiff has failed to show that the court has the

subject-matter jurisdiction to hear any of his claims. Accordingly, the complaint is

due to be dismissed in its entirety. A separate order will be entered.

      DONE this 16th day of January, 2019.




                                          _______________________________
                                          T. MICHAEL PUTNAM
                                          UNITED STATES MAGISTRATE JUDGE




                                            17
